The pleadings of the parties litigant and the facts developed thereunder on the trial of the case are succinctly and correctly stated in our original opinion. We found on the prior hearing of the cause *Page 206 
that Mrs. Bernard Melun, the ancestress of ten of the interveners, sold the property in question, which is one-half of the whole square, with reference to the existing canal, and that each of the succeeding vendors did likewise. The record also discloses that Daniel Loze, the ancestor of the two other interveners, sold the entire square, which he had previously acquired from Robert C. Cummings, to Bernard Melun, with reference to the four streets that constitute its boundaries. In none of the deeds is any reservation made of that portion of the property occupied by the drainage canal.
As will be observed from the descriptions as copied in our original opinion, the property transferred by Levert to the Carrollton Land  Improvement Company, Limited, and by that company subsequently conveyed to Gretzner, through whose widow and heirs it passed to plaintiff, was sold without reference to any plan whatever, and is designated as measuring 280 feet front on Pritchard street by 150 feet in depth and front on each Dublin street and Carrollton avenue, being half the square fronting Pritchard street. Both of these sales, according to the description of the property therein contained, are clearly within the definition of a sale per aversionem as set forth in the codal articles and decisions of this court referred to in our original opinion. The drainage canal itself lay within the line of Dublin street and within the half square of ground fronting Pritchard street.
Therefore, if all prior conveyances be entirely ignored, nevertheless the judgment must be for plaintiff on his plea of prescription of 10 years' acquirenda causa. On that phase of the case, the evidence leaves no doubt in the mind that Gretzner, at the time of his acquisition, took physical possession of the entire half square in question, except the portion that was in the canal. As to that portion of the property, however, Gretzner must *Page 207 
also be held to have taken actual possession, because his possession of part under his title carried his possession to the boundaries or limits of the land as set forth in his deed. Civ. Code, art. 3437.
In Leader Realty Co. v. Taylor, 147 La. 256, 84 So. 648, this court had occasion to construe the codal article, and there held that the word "boundaries" as used in the article, making occupancy of part of land with intention to possess all that is included within boundaries possession of the whole, means the limits or marks of inclosures if the possession be without title, or the boundaries or limits stated in the deed, if the possession be under a title.
And in Lewis v. Standard Oil Co., 154 La. 1048, 98 So. 662, we construed article 3437 in connection with other articles of the Civil Code relating to titles by prescription (Nos. 3478, 3479, 3483, 3487, and 3498). There we said, at page 1051 of 154 La. (98 So. 663) of the opinion, that:
  "The plain and reasonable meaning of these articles would seem to be that, where one purchases a parcel of land from another who purports to be the owner thereof, and the vendee in good faith and with the bona fide belief that he has acquired the whole, goes into actual possession of a part with intention of possession to the full extent of his title, he thereby acquires a perfect title to the whole after the expiration of 10 years, unless that possession has been interrupted in the meantime by the adverse possession of another, or some other legal claim or proceeding made or instituted within that period."
Neither Gretzner nor his successors in title were disturbed in their possession of the property by any adverse claim or demand until shortly before the present suit was instituted, which was approximately 20 years after Gretzner had taken actual possession under his title deed. The quasi possession of the city of New Orleans resulted merely from the exercise of its right of servitude of drain. Subject to this servitude, the land belonged to *Page 208 
its owner under the recorded title. When the municipality abandoned the canal, its servitude was, ipso facto, extinguished, and the full possession was restored to the owner of the land by which it was due.
For the reasons assigned, it is ordered that our original decree be reinstated and made the final judgment of this court.